Court of Appeals, State of Michigan

                                              ORDER
                                                                          Cynthia Diane Stephens
People of MI v Jason Donald Johnson                                        Presiding Judge

Docket No.    326504                                                      Deborah A. Servitto

LC No.        14-007022-FH                                                Elizabeth L. Gleicher
                                                                           Judges


                 Consistent with the opinion, we order the circuit court to VACATE defendant's
convictions and sentences. We further direct the circuit court to issue an order to the Michigan State
Police and the Michigan Department of Corrections to expunge defendant's record of conviction in
relation to this matter.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               JUL 2 8 2016
                                       Date